State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522943
________________________________

In the Matter of CLIFTON
   CRAWFORD,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE BOARD OF PAROLE
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


     Clifton Crawford, Rome, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), entered February 2, 2016, which dismissed petitioner's
application, in a proceeding pursuant to CPLR article 78, to
review a determination of respondent Board of Parole denying
petitioner's request for parole release.

      Petitioner is currently serving a 25 to 50-year prison
sentence for the forcible rape and other sexual offenses against
a female relative in 1986 and 1987 (People v Crawford, 183 AD2d
775 [1992], lv denied 80 NY2d 902 [1992]). On July 15, 2014,
petitioner reappeared before respondent Board of Parole and,
following a hearing, his request for parole release was denied
                               -2-                522943

and he was ordered held an additional 24 months.1 He filed an
administrative appeal and, when the Board's appeal unit did not
decide it within four months, petitioner commenced this CPLR
article 78 proceeding. Supreme Court dismissed the proceeding,
and this appeal ensued.

      We affirm. The record, including the transcript of the
parole release interview and the Board's decision, reflects that
the Board considered the relevant statutory factors in denying
petitioner's request for parole release, including the serious
nature of his crimes and plans upon release, his criminal
history, institutional achievements, rehabilitative efforts and
disciplinary record and opposition to his release.2 Consistent
with the 2011 amendments to the Executive Law, the Board
undertook a risk and needs assessment utilizing petitioner's
COMPAS Risk and Needs Assessment instrument, which was not
uniformly low and reflected several factors indicative of a high
risk of reoffending, including low family support; moreover, this
instrument "is only one factor that the Board was required to
consider in evaluating petitioner's request [for parole]" (Matter
of Rivera v New York Div. of Parole, 119 AD3d 1107, 1109 [2014]).
Contrary to petitioner's contention, the Board was not required
to give each factor equal weight or to expressly discuss each
factor and was entitled to, and properly did, place greater
emphasis upon the egregious and protracted nature of petitioner's
crimes and his lack of insight and failure to accept
responsibility (see Executive Law § 259-i [2] [c] [A] [vii];
Matter of Moore v New York State Bd. of Parole, 137 AD3d 1375,
1376 [2016]). As the Board considered and relied upon the
pertinent statutory factors and its discretionary decision is
rationally based, it will not be disturbed (see Executive Law


      1
         Petitioner requested postponement of his July 2016
reappearance before the Board pending the resolution of this
appeal.
      2
         The Board promulgated regulations, effective July 30,
2014, that will be applicable to petitioner's next appearance
(see 9 NYCRR 8002.3) but were not in effect when the Board's
decision in this matter was issued on July 21, 2014.
                              -3-                  522943

§ 259-i [5]; Matter of Silmon v Travis, 95 NY2d 470, 476 [2000];
Matter of Furman v Annucci, 138 AD3d 1269, 1270 [2016], lv
dismissed 27 NY3d 1188 [2016]). Petitioner's remaining claims
have been considered and determined to lack merit.

      Peters, P.J., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court